DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al. (US Pub. No. 2019/0006608).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common joint inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
Regarding Claims 1-4 and 6-12:  Koo et al. teaches an organometallic compound of the following formula (Pg. 8):

    PNG
    media_image1.png
    191
    192
    media_image1.png
    Greyscale

(Pg. 8).  The compound of Koo et al. reads on the compound of Formula 1A wherein M is Pt, X1 is O, X2 is N, X3 is C, X4 is N, Y1,3,5 are C, X51 is O, CY1-5 are each a C5-C6 carbocyclic or heterocyclic group, a1, a2, a4, and a5 are 0, a3 is 1, R3 is a C12 heteroaryl group.
	Regarding Claim 13:  Koo et al. teaches an OLED comprising a first and second electrode, with an organic emissions layer between the electrodes comprising the compound above ([0008]-[0015] and [0109]).
	Regarding Claims 14 and 15:  Koo et al. teaches the OLED wherein the first and second electrodes are an anode and cathode respectively, and the organic layer comprises a hole 
	Regarding Claim 16:  Koo et al. teaches the emission layer comprising a host and dopant (organometallic compound) (abstract and [0008]-[0014]).  By definition a dopant is present in an amount less than a host.
	
Claim(s) 17- is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al. (US Pub. No. 2019/0006608).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common joint inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 17 and 18:  Koo et al. teaches an organometallic compound of the following formula (Pg. 8):

    PNG
    media_image1.png
    191
    192
    media_image1.png
    Greyscale

(Pg. 8).  The compound of Koo et al. reads on the compound of Formula 1A wherein M is Pt, X1 is O, X2 is N, X3 is C, X4 is N, Y1,3,5 are C, X51 is O, CY1-5 are each a C5-C6 carbocyclic or heterocyclic group, a1, a2, a4, and a5 are 0, a3 is 1, R3 is a C12 heteroaryl group.
Regarding Claim 19:  Koo et al. teaches an OLED comprising a first and second electrode, with an organic emissions layer between the electrodes comprising the compound above ([0008]-[0015] and [0109]).
	Regarding Claims 20 and 21:  Koo et al. teaches the OLED wherein the first and second electrodes are an anode and cathode respectively, and the organic layer comprises a hole transport region and electron transport region as claimed and the organometallic compound is in the emission layer (abstract, Figs. 1 and 2, [0008]-[0014],  [0072]-[0084], and [0090]-[0095]).
	Regarding Claim 22:  Koo et al. teaches the emission layer comprising a host and dopant (organometallic compound) (abstract and [0008]-[0014]).  By definition a dopant is present in an amount less than a host.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-3 and 5-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 7-14, and 16-19 of prior U.S. Patent No. 10,937,973. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,937,973. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the patented claims anticipated the compounds encompassed by the formulas in the instant claims.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,930,863. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same compound and OLED.  The claims differ in that the patented claims allow for a linker between the equivalent of CY2 and CY3, but the formula still renders obvious the instant claims.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,811,622. Although the claims at issue are both claim substantially the same compound and OLED.  The claims differ in that the 10,811,622 claims require a Formula 2, however, both the patented claims and the instant claims still overlap in scope.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/043,323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound, OLED, and diagnostic composition.  The instant claims differ in that the compound of Formula 1 of the reference application requires a cyano substituent whereas such a substitution is merely optional in the instant claims, however, the rerference claims still anticipate the instant claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/553,833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound, OLED, and diagnostic composition.  The instant claims differ in that the reference claims require X51 to be N, however, the reference claims still anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/895,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound and OLED.  The reference application requires a compound of Formula 2 in the hole transport region of the OLED, however, the reference application still renders obvious the compound and OLED as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 15/870,587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound and OLED. The reference application requires a compound of Formula 2 in the hole transport region of the OLED, however, the reference application still renders obvious the compound and OLED as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/023,394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from 

Claim 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/128,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same compound, OLED, and diagnostic composition.  The claims differ in that instant application contains a proviso on pg. 4 of the claims that is not present in the reference application.  However, formula of the reference application still renders obvious compounds of the instant formula.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 21, 2022